Exhibit 10.1

SEMTECH CORPORATION

BONUS PLAN

Amended and Restated Effective January 29, 2007

ARTICLE I

PURPOSE OF THE PLAN

This Plan is established to provide a further incentive to selected employees to
promote the success of Semtech Corporation by providing an opportunity to
receive additional compensation for beyond normal expected performance measured
against corporate goals. The Plan is intended to achieve the following:

 

1. Stimulate employees to work to meet objectives consistent with enhancing the
Company’s shareholder value.

 

2. Facilitate the Company’s ability to attract, retain, and motivate top
technical, managerial, and executive talent.

 

3. Ensure that employees are held accountable, and appropriately rewarded, for
both organizational and individual performance.

ARTICLE II

DEFINITIONS

 

1. ANNUAL SALARY — The regular base salary of a Participant at the time of
calculation of the incentive award payment, but excluding any incentive
compensation, commissions, over-time payments, option exercise income, the value
of restricted stock vesting, retroactive payments not affecting the base salary
or applicable to the current year, and any other payments of compensation of any
kind.

 

2. BOARD — The Board of Directors of the Company.

 

3. BUSINESS PLAN — The Company’s Annual Business Plan.

 

4. BUSINESS UNIT – The business units defined by the Company from time to time
to reflect its major product lines.

 

5. COMMITTEE — The Compensation Committee of the Board of Directors as from time
to time appointed or constituted by the Board of Directors.

 

6. COMPANY — Semtech Corporation and those subsidiaries of which it owns
directly or indirectly 50% or more of the voting stock or other equity
interests.

 

7. EBIT — Earnings before interest and taxes.

 

8. EMPLOYEE — Any person who is employed by the Company and who is paid a salary
as distinguished from an hourly wage. The term shall be deemed to include any
person who was employed by the Company during all or any part of the year with
respect to which a bonus pool has been established by the Committee but shall
not include any employee who, during any part of a Plan Year, was represented by
a collective bargaining agent or whose salary is paid by a third party.

 

9. MANAGER — the manager of a Business Unit or, with respect to a Participant
who is not a member of a Business Unit, the relevant corporate function head.
Managers generally hold the position of Vice President.

 

10. OPERATING INCOME — Operating income of the Company as published in the
SEC 10-K, with such adjustments (i) to take into account or disregard any items
or events that the Committee determines in its discretion to be non-recurring or
extraordinary and (ii) as the Committee determines to be necessary to best
reflect the operating income from ordinary business operations.

 

1 of 8



--------------------------------------------------------------------------------

11. PARTICIPANT — Any Employee selected to participate in the Plan in accordance
with its terms.

 

12. PLAN — This Semtech Corporation Bonus Plan.

 

13. PLAN YEAR — The Company’s fiscal year which ends on the last Sunday of
January of each year.

 

14. SEC 10-K — The Company’s Report on Form 10-K filed with the Securities and
Exchange Commission in accordance with the requirements of the Securities and
Exchange Act of 1934, as amended.

 

15. SECTION 16 GROUP — The officers and employees who have been determined by
the Board to be statutory insiders subject to the requirements of Section 16 of
the Securities Exchange Act of 1934, as amended.

 

16. SUPERVISOR — A Participant’s immediate supervisor.

ARTICLE III

ELIGIBILITY FOR PARTICIPATION

Participants are those salaried employees of the Company selected based on
recommendations by the Supervisors, with the endorsement of the applicable
Managers. The Committee may authorize the Company’s Vice President of Human
Resources to determine who shall participate in the Plan, except for members of
the Section 16 Group. Participation of members of the Section 16 Group shall
require Committee approval. The selection of an employee as a Participant for a
Plan Year may be shown by the Committee’s establishment of a bonus pool for such
Plan Year that includes a target award for such employee. No member of the
Committee shall be eligible to participate in the Plan.

ARTICLE IV

BONUS POOL

 

1. As early as feasible at the beginning of each Plan Year, the Chief Executive
Officer shall recommend to the Committee for its review and approval an amount
to be established as a bonus pool for the Plan Year. The proposed pool amount
shall be calculated as the sum of (a) the target bonus awards (calculated in
accordance with Exhibit A hereto) for employees recommended to be Participants
for the Plan Year and (b) an estimate of target awards for positions that may be
filled during the Plan Year (new hires who may become Participants on a pro rata
basis).

 

2. To assist the Committee in making a determination with respect to the Chief
Executive Officer’s recommendation, the proposed bonus pool shall also be
expressed as a percentage of EBIT, as set forth in the Business Plan. However,
for this purpose such EBIT shall be computed prior to the deduction of incentive
compensation payments to be paid under the Plan and may exclude anticipated
extraordinary items.

 

3. As early as feasible at the beginning of each Plan Year, the Chief Executive
Officer shall recommend to the Committee for its review and approval a table for
determining the Organizational Performance Factor for the Plan Year. The table
shall be based on a comparison of Operating Income for the Plan Year as compared
to Operating Income for the previous Plan Year and shall correlate various
percentage improvements in Operating Income with an Organizational Performance
Factor, also expressed as a percentage. The table approved by the Committee for
the Plan Year shall be set forth in an Appendix to the Plan.

 

2 of 8



--------------------------------------------------------------------------------

4. Incentive compensation payments will be made in accordance with Article V. In
accordance with Exhibit A hereto, the aggregate incentive compensation payments
made under the Plan for the Plan Year may exceed the bonus pool in certain
circumstances, but in no event will the aggregate incentive compensation
payments under the Plan for a Plan Year exceed the bonus pool established for
that Plan Year multiplied by 100% of the highest Organizational Performance
Factor established for that Plan Year and set forth in the Appendix for that
Plan Year.

 

5. The bonus pool does not represent a segregated fund of assets. Participants
have no claim on any particular group of Company assets, either before or after
incentive compensation payments are determined or authorized for the Plan Year.
Any incentive compensation awarded under the Plan will be paid from the general
assets of the Company.

ARTICLE V

INCENTIVE COMPENSATION PAYMENTS

 

1. CALCULATION AND AUTHORIZATION OF PAYMENTS — Incentive compensation payments
to Participants shall be calculated, under the supervision of the Chief
Financial Officer, in accordance with the formula and procedures set forth in
Exhibit A hereto, and the aggregate of all Participant’s incentive awards
determined under Exhibit A will be recommended to the Committee for its
consideration. Information regarding the proposed incentive award for each
Participant who is a member of the Section 16 Group will be presented
separately. The individual calculations for other Participants will also be
available for the Committee’s review. No award is payable under the Plan for any
Plan Year unless and until the Committee authorizes the awards for Participants
generally and for Participants who are members of the Section 16 Group in
particular.

 

2. ORGANIZATIONAL PERFORMANCE FACTOR — After the end of the Plan Year, the
Operating Income for the Plan Year, as determined by the Committee, shall be
rated against the Operating Income for the previous Plan Year, as determined by
the Committee, to determine the Organization Performance Factor level for all
Participants (pursuant to the table set forth in the Appendix established for
that Plan Year). Pro rata adjustments will be made for whole percentage
increments between the levels stated in the table.

 

3. INDIVIDUAL PERFORMANCE FACTORS — A Participant’s Individual Performance
Factor shall be based on personal achievement during the Plan Year, as provided
in Exhibit A. A Participant’s Individual Performance Factor shall be determined
by the Participant’s Supervisor. The Individual Performance Factor of the Chief
Executive Officer shall be determined by the Committee and the Committee shall
review the Individual Performance Factors of other Participants who are members
of the Section 16 Group. The Committee may, at the request of any member of the
Committee, review the Individual Performance Factors of any other Participant or
groups of Participants. The Committee may make adjustments in any such
performance factors as it considers appropriate.

 

4. The Committee may change the method for calculating Plan payments at any time
prior to the end of a Plan Year.

 

5. METHOD AND TIME OF PAYMENT

 

  A. The incentive compensation payment authorized for each Participant with
respect to each Plan Year shall be paid to such Participant in cash following
the close of the Plan Year and within two and one-half months after the close of
the Plan Year. The foregoing notwithstanding, the Committee may delay (but not
past December 31 of the calendar year in which such Plan Year ends) the payment
of awards if it determines in its discretion that circumstances warrant a delay.

 

  B. All Incentive compensation payments shall be made in cash and paid net of
any taxes or other amounts required to be withheld.

 

3 of 8



--------------------------------------------------------------------------------

6. CLAW-BACK RELATING TO FINANCIAL RESTATEMENT — Each and every payment to a
Participant pursuant to the Plan shall be subject to the right of the Company to
recover the payment (and reasonable interest thereon) in the event that the
Committee determines in good faith that the Participant’s fraud or misconduct
has caused or partially caused the need for a material restatement of the
Company’s financial statements for the Plan Year to which the Plan payment
relates. The Committee’s decision regarding whether the Participant has
forfeited awards is final and binding in the absence of demonstrable fraud or
bad faith on the part of the Committee in making such a decision.

 

7. RIGHTS OF PARTICIPANTS

 

  A. Selection of an individual as a Participant for one Plan Year does not mean
that the individual will be selected to participate in future Plan Years.

 

  B. The establishment of a bonus pool is subject to the discretion of the
Committee. No Participant shall have any right to require the Committee to
establish a bonus pool for any Plan Year. No Participant shall have any vested
interest or property right or any share in any amounts that may be established
as a bonus pool.

 

  C. All payments are subject to the discretion of the Committee. No Participant
shall have any right to require the Committee to authorize any incentive
compensation payments under the Plan. Even though the Participant’s performance
may be assessed periodically during the Plan Year and/or the progress of
Operating Income may be tracked, all incentive compensation payments are subject
to calculation as set forth in Exhibit A and the discretion of the Committee.
The mere existence of periodic assessments or tracking does not give the
Participant any basis for claiming any incentive compensation under this Plan on
a pro rata basis during the Plan Year or otherwise.

 

  D. Payments properly made under the Plan and distributed to Participants shall
not be recoverable from the Participant by the Company, except as specifically
provided under Section 4 of this Article V.

 

  E. Nothing in this Plan gives a Participant the right to remain in the employ
of the Company. Except to the extent explicitly provided otherwise in a then
effective written employment contract executed by Participant and the Company,
Participant is an at will employee whose employment may be terminated without
liability at any time for any reason.

ARTICLE VI

ADMINISTRATION

The Plan shall be administered under the direction of the Committee. The
Committee shall have the right to construe the Plan, to interpret any provision
of the Plan, to make rules and regulations relating to the Plan, and to
determine any factual question arising in connection with the Plan’s operation
after such investigation or hearing as the Committee may deem appropriate. Any
decision made by the Committee under the provisions of this Article shall be
conclusive and binding on all parties concerned. The Committee may delegate to
the officers or employees of the Company the authority to execute and deliver
those instruments and documents, to do all acts and things, and to take all
other steps deemed necessary, advisable or convenient for the effective
administration of this Plan in accordance with its terms and purpose. For the
avoidance of doubt, the Committee may not delegate the duty to approve the bonus
pool under Article IV or to authorize awards under Article V.

 

4 of 8



--------------------------------------------------------------------------------

ARTICLE VII

AMENDMENT OR TERMINATION OF PLAN

The Board or the Committee shall have the unilateral right to terminate or amend
this Plan at any time with respect to all or some Participants with respect to
any unpaid bonus amounts, and to discontinue the establishment of bonus pools.

ARTICLE VIII

EFFECTIVE DATE

The Plan was first effective for the Company’s 2007 fiscal year. This Amended
and Restated Plan shall be effective beginning with the Company’s 2008 fiscal
year.

Participants for the 2008 Plan Year shall be limited to the Chief Executive
Officer and those executives who report directly to the Chief Executive Officer.

 

5 of 8



--------------------------------------------------------------------------------

EXHIBIT A

CALCULATION OF CASH BONUS INCENTIVE PROGRAM PAYMENTS

 

A. AWARD FORMULA

 

  1. It is expected that the business objectives established for this Plan will
be accomplished in accordance with the Company’s Core Values and Code of
Conduct. A Participant’s commitment and adherence to the Company’s values and
ethical standards will be considered in determining awards under this Plan.

 

  2. A Participant’s Annual Salary multiplied by the applicable “Target Level”
for the Participant (as defined in B) establishes the Participant’s “Target
Award”.

 

  3. Subject to any discretionary adjustments made pursuant to the Plan and to
any limitations contained in the Plan, the actual amount to be awarded to a
Participant for any Plan Year pursuant to the terms of this Plan shall be
calculated by multiplying the Participant’s Target Award by the sum of

 

  a. 60% of the Organizational Performance Factor determined in accordance with
the table in the Appendix adopted by the Committee for the applicable Plan Year
(with pro rata adjustments being made for whole percentage increments between
the levels stated in the table); and.

 

  b. 40% of the Individual Performance Factor (as defined in C below).

 

  4. Awards generally shall be made only to

 

  a. Participants who are in the employ of the Company on the date of payment,
and

 

  b. the estates of, or beneficiaries designated by, Participants who shall have
died while employed during the Plan Year.

However, awards for Participants who terminate after the close of the Plan Year
but before awards are paid (and pro-rated awards for Participants who terminate
employment during a Plan Year) may at the discretion of the Manager and with the
endorsement of the Chief Executive Officer, be recommended to the Committee for
consideration based on the conditions of the case. A payment, if any, to a
former employee (the employee’s estate or designated beneficiary) if any shall
be made at the time provided in Section 5 of the Plan.

 

  5. At the discretion of the Manager and the Vice President of Human Resources
and with the endorsement of the Chief Executive Officer, pro-rated awards may be
recommended for individuals who become Participants subsequent to the beginning
of a Plan Year.

 

  6. Recommended awards for Participants whose target levels change during the
Plan Year will be based on the target level in effect when the calculation is
made.

 

  7. The Participant’s incentive awards determined under this Exhibit A will be
recommended to the Committee for its consideration. Incentive awards determined
for Participants who are members of the Section 16 Group will be separately set
forth for the Committee’s consideration.

 

  8. Before the calculated awards are presented to the Committee, the award for
any Participant or group of Participants may be adjusted, upward or downward, at
the discretion of the Chief Executive Officer. The recommended award for any
Participant, or group of Participants, may be adjusted, upward or downward, at
the discretion of the Committee. Examples of factors that could lead to an
adjustment are the subjective criteria such as the Participant’s initiative,
leadership, teamwork, judgment, and creativity.

 

  9. Notwithstanding any other provision of this Plan, in no event will an
incentive compensation payment under this Plan to any Participant for a Plan
Year exceed the Participant’s Target Award for that Plan Year multiplied by 100%
of the highest Organizational Performance Factor possible for that Plan Year.

 

6 of 8



--------------------------------------------------------------------------------

B. TARGET LEVELS

Target levels are based on the level of importance and responsibility of the
position in the organization. Where a range has been established, the actual
target level is determined by the Manager and Vice President of Human Resources,
subject to approval by the Chief Executive Officer. The Committee determines the
actual target level for the Chief Executive Officer and each of the other
members of the Section 16 Group.

 

Position

   Target Level   Chief Executive Officer    125 - 200 % Chief Financial Officer
   70 - 125 % Chief Operating Officer    70 - 125 % Business Unit and Functional
Unit Heads    40 - 125 % Other Eligible Positions    10 - 100 %

 

C. INDIVIDUAL PERFORMANCE FACTORS

After the end of each fiscal year, each Participant’s performance will be
assessed by the Participant’s Supervisor. The assessment of the Chief Executive
Officer’s performance will be performed the Committee. The other Board members
may assist the Committee in review of the Chief Executive Officer’s performance.

The Participant’s commitment to, and reinforcement of, the Company’s Core Values
will be a primary consideration, as will the Participant’s contributions to
achieving the Company’s general financial goals and strategic objectives. The
Participant’s technical, operational, financial, and managerial achievements in
his or her scope of influence will also be assessed, with focus on factors such
as leadership, talent management, customer service, and strategy and execution
with respect to new product development or other key projects.

Following the assessment, the Supervisor (or the Committee, in the case of the
Chief Executive Officer) will assign an Individual Performance Rating to the
Participant. A Participant may receive an Individual Performance Factor in
excess of 100% based upon exceptional performance, but only with the review and
approval of (a) the Participant’s Manager and endorsement of either (i) the
Chief Executive Officer or Chief Operating Officer (with respect to participants
in business units) or (ii) the Chief Executive Officer (with respect to
participants in corporate functional groups and executive officers) or (b) the
Committee, with respect to the Chief Executive Officer.

The Individual Performance Factor for any Participant, or group of Participants,
may be adjusted, upward or downward, at the discretion of the Chief Executive
Officer or the Committee.

 

7 of 8



--------------------------------------------------------------------------------

SEMTECH CORPORATION

BONUS PLAN

APPENDIX FOR FISCAL YEAR 2008

Adopted by the Compensation Committee on June 6, 2007

 

FY2008 Operating Income

Compared to

FY2007 Operating Income

   Organizational
Performance
Factor  

Below 80%

   0 %

80%

   20 %

100%

   30 %

121%

   63 %

130%

   77 %

145%

   100 %

177%

   141 %

200%

   170 %

231%

   220 %

Above 231%

   220 %

For purposes of this Appendix, Operating Income for each fiscal year is as
determined by the Committee in accordance with Article V of the Plan.

 

8 of 8